Opinion by
Rao, J.
In accordance with stipulation of counsel that the merchandise consists of galvanized steel tubes, not less than 0.065 of an inch in thickness and % of an inch in diameter, which are either lab-welded, butt-welded, seamed, or jointed, and that the issue is similar in all material respects to that involved in Amerlux Steel Products Corp. et al. v. United States (52 Cust. Ct. 83, C.D. 2441), the claim of the plaintiff was sustained, except as to certain items which were abandoned and, accordingly, dismissed.